FILED
                             NOT FOR PUBLICATION                            APR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAGDY WADIE SALEEB HANNA,                        No. 09-70153

               Petitioner,                       Agency No. A099-397-442

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Magdy Wadie Saleeb Hanna, a native and citizen of Egypt, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Azanor v. Ashcroft, 364 F.3d 1013,

1018 (9th Cir. 2004), and we deny the petition for review.

      The BIA did not abuse its discretion by denying Hanna’s motion to reopen

because the motion failed to comply with the requirements set forth in Matter of

Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988). See Azanor, 364 F.3d at 1023

(noting that failure to comply with Lozada is significant where the facts underlying

petitioner’s claim were not plain on the face of the record).

      PETITION FOR REVIEW DENIED.




                                           2                                  09-70153